Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-20-2007

Royal v. Durison
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1036




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Royal v. Durison" (2007). 2007 Decisions. Paper 206.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/206


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ____________

                                   No. 05-1036
                                  ____________

                                HOZAY ROYAL
                                 also known as
                              CHARLES JOHNSON

                                         v.

                              ROBERT DURISON;
                              VIVIAN T. MILLER*


                                    Hozay Royal,
                                         Appellant

                        (*Dismissed pursuant to Order of 5/29/07)
                                 ____________

                  On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                              (D.C. No. 03-cv-04441)
                  District Judge: Honorable Eduardo C. Robreno
                                   ____________

                           Argued October 3, 2007
              Before: McKEE, BARRY and FISHER, Circuit Judges.

                           (Filed: November 20, 2007)

Theodore P. Metzler (Argued)
Covington & Burling
1201 Pennsylvania Avenue, N.W.
Washington, DC 20004
      Attorney for Appellant
Elise M. Bruhl (Argued)
Mia Carpiniello
City of Philadelphia
Law Department
1515 Arch Street
One Parkway, 17th Floor
Philadelphia, PA 19102
       Attorneys for Appellee

                                       ____________

                                OPINION OF THE COURT
                                     ____________

FISHER, Circuit Judge.

       Hozay Royal instituted this lawsuit pursuant to 42 U.S.C. § 1983, seeking

monetary damages from certain Pennsylvania officials for failure to recalculate his

sentence and to credit him with time served prior to his original sentence. He argues that

the government’s alleged inaction violated his right to due process and the prohibition on

cruel and unusual punishment. He also argues that the decision in Heck v. Humphrey,

512 U.S. 477 (1994), does not bar his claim. For the reasons that follow, we disagree and

will affirm the order of the District Court on the alternative grounds that Royal’s claim is

barred by Heck.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.



                                              2
       On July 31, 2003, Hozay Royal filed a § 1983 claim against defendants Robert

Durison and Vivian Miller (both Philadelphia County officials). The claim alleged that

the defendants violated Royal’s Eighth and Fourteenth Amendment rights by failing to

respond properly to his claim that he had not been credited for time served prior to

sentencing, causing him to serve a sentence in excess of the maximum statutory term. On

May 27, 2004, the District Court granted summary judgment for the defendants on the

substantive claims. Royal filed a timely appeal, and on April 21, 2005, we issued an

order directing the parties to address whether Heck v. Humphrey, 512 U.S. 477 (1994),

which was not relied upon in the District Court’s opinion, barred Royal’s claim as a

threshold matter. Following argument before this Court on October 3, 2007, we hold that

Heck does, in fact, bar Royal’s claim.

                                            II.

       We exercise jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over questions of law. See, e.g., Epstein Family P’ship v. Kmart Corp., 13 F.3d
762, 765-66 (3d Cir. 1994). We are permitted to affirm the District Court on any grounds

with factual support in the record, Nicini v. Morra, 212 F.3d 798, 805 (3d Cir. 2000) (en

banc), and may affirm the District Court’s order “on grounds different than those used by

the lower court in reaching its decision.” Erie Telecomms. v. Erie, 853 F.2d 1084, 1089

n.10 (3d Cir.1988).




                                             3
                                             III.

       In Heck, the Supreme Court announced that “in order to recover damages for

allegedly unconstitutional conviction or imprisonment, or for other harm caused by

actions whose unlawfulness would render a conviction or sentence invalid,” the plaintiff

must, as a threshold matter, show that there has been a “favorable termination” of his

prior proceedings by demonstrating that “the conviction or sentence has been reversed on

direct appeal, expunged by executive order, declared invalid by a state tribunal authorized

to make such determination, or called into question by a federal court’s issuance of a writ

of habeas corpus.” 512 U.S. at 486-87. As the United States Court of Appeals for the

Second Circuit has explained, the Supreme Court’s rationale in Heck “was based, in part,

on a desire to ‘avoid[] parallel litigation over the issues of probable cause and guilt,’

prevent ‘the creation of two conflicting resolutions arising out of the same or identical

transaction,’ and preclude ‘a convicted criminal defendant [from making a] . . . collateral

attack on the conviction through the vehicle of a civil suit.’” Huang v. Johnson, 251 F.3d
65, 73 (2d Cir. 2001) (quoting Heck, 512 U.S. at 484). As the Supreme Court further

elaborated in Wilkinson v. Dotson, 544 U.S. 74 (2005), a § 1983 claim filed by a state

prisoner is barred, regardless of the target of the lawsuit, if success in the § 1983 action

“would necessarily demonstrate the invalidity of confinement or its duration.” Id. at 82.

Royal does not allege that his prior proceedings were favorably terminated, and therefore




                                              4
he must show that success on the instant claim would not necessarily “demonstrate the

invalidity” of his incarceration in a legally cognizable manner.

       Royal’s first claim is that his Eighth Amendment rights were violated when he

“was incarcerated for more than six months in excess of the maximum sentence allowed

under Pennsylvania law[.]” (Appellant’s. Br. 17). Even if true, this claim is not

cognizable under Heck. Were we to hold that the Commonwealth of Pennsylvania did, in

fact, incarcerate Royal beyond the statutory maximum, we would necessarily be holding

that the “confinement or its duration” was invalid in violation of the favorable termination

requirement announced in Heck. Id.

       Royal’s second claim is that his due process rights were violated when defendants

failed to properly investigate his allegation that his time served had been improperly

calculated. Royal contends that had defendants “meaningfully and expeditiously

considered” these allegations, they would have discovered documents showing that his

time had been improperly calculated. Royal alleges that this claim is not barred by Heck,

because he is not calling into question the validity of the sentence or the conviction, but

rather just the calculation of time served. This argument is unavailing. In Williams v.

Consovoy, 453 F.3d 173 (3d Cir. 2006), we held that a state prisoner’s claim – that prison

authorities failed to adequately investigate his likelihood of recidivating, leading to a

denial of his parole – was barred by Heck. Id. at 177. Although Royal attempts to

distinguish Williams on the ground that “the conduct Williams challenged, if proved true,



                                              5
would have resulted in a ruling that he should never have been returned to prison”

(Appellant’s Br. 31), there is no indication in the opinion that Heck only bars claims that,

if established, would invalidate an entire sentence, rather than simply part of a sentence.

See, e.g., Heck, 512 U.S. at 482-83 (discussing the application of the doctrine in the

context of a prisoner’s deprivation of good-time credits, not the entirety of his sentence).

       Finally, Royal argues that Heck should not apply in this case because he cannot, at

this point, file a habeas petition to challenge any aspect of his incarceration. While

several Courts of Appeals have concluded that Heck’s favorable termination requirement

does not apply to a prisoner no longer in custody,1 we have expressly declined to adopt

this rule. Williams, 453 F.3d at 177-78. Since Royal has therefore not established the

favorable termination requirement, his § 1983 claim cannot go forward.

                                               IV.

       For the foregoing reasons, we will affirm the order of the District Court on the

alternate grounds that it is barred by Heck.




       1
        See, e.g., Huang, 251 F.3d at 74; Shamaeizadeh v. Cunigan, 182 F.3d 391, 396
(6th Cir. 1999); DeWalt v. Carter, 224 F.3d 607, 617 (7th Cir. 2000).

                                               6